This case was before us on demurrer at the Fall Term, 1925, 190 N.C. 789. On the second trial in the Superior Court, from which the present appeal is prosecuted, the controversy narrowed itself principally to issues of fact, determinable alone by a jury. A careful perusal of the record leaves us with the impression that the case has been tried substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action on the part of the trial court has been discovered by us which we apprehend should be held for reversible error, even though some of the rulings are not altogether free from difficulty.
We have concluded that the exceptions relating to the admission and exclusion of evidence, and those to the charge, should be resolved in favor of the validity of the trial. The case presents no new question of law, or one not heretofore settled by our decisions. The verdict and judgment will be upheld.
No error.